EXHIBIT 10(t)


EMPLOYMENT AGREEMENT

        This Employment Agreement is made and entered into on February 13, 2004
(the “Effective Date”) by and between Lane Furniture Industries, Inc., a
Mississippi corporation (“Lane”) and Randall C. Spak (“Executive”).

        WHEREAS,  Executive is now and has been employed by Lane in senior
management executive positions and is broadly experienced in all facets of
Lane’s operations; and

        WHEREAS,  it is in the best interests of Lane to assure that it will
have the continued dedication of Executive;

        NOW THEREFORE,   for good and valuable consideration and in order to
induce Executive to remain in the employ of Lane, the parties covenant and agree
as follows:

    1.    Definitions.   The following terms shall have the following meanings
for purposes of this Agreement.

  a. “Cause” means (i) an act or acts of personal dishonesty taken by Executive
and intended to result in substantial personal enrichment of Executive at the
expense of Lane, (ii) violations by Executive of this Agreement or Executive’s
employment obligations to Lane which are demonstrably willful on Executive’s
part and which are not remedied within a reasonable period of time after receipt
of written notice from Lane, or (iii) the conviction of Executive of a felony
involving moral turpitude.


  b. “Disability” means the incapacity to attend to and perform effectively
one’s duties and responsibilities which continues for at least 26 weeks after
its commencement, as determined by a physician selected by Lane.


  c. “Employment Period” that period beginning on the Effective Date and ending
upon Executive’s retirement or earlier termination of employment.


    2.    Employment.    Lane agrees to employ Executive, and Executive agrees
to serve Lane in an executive, managerial and supervisory capacity, subject to
the direction and control of the Board of Directors of Lane, all upon the terms
and conditions hereinafter set forth. During the Employment Period:

  a.   Executive’s position (including, without limitation, status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with those held or exercised
by Executive’s predecessor in the new office to which Executive has been
assigned contemporaneously with this Agreement,


--------------------------------------------------------------------------------

  b.   Executive’s services shall be performed at the location where the
Executive is employed on the Effective Date, or at any office or location not
more than thirty-five (35) miles from such location,


  c.   Executive shall continue to receive an annual base salary at least equal
to the annual base salary payable to the Executive by Lane on the Effective Date
(“Base Salary”),


  d.   Executive shall continue to have an annual cash bonus potential, either
pursuant to the Lane Profit Sharing Plan in effect on the Effective Date or
pursuant to a similar incentive compensation plan of Lane, at least equal to the
level in existence on the Effective Date (“Annual Bonus”), and


  e.   Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable to other key
executive employees of Lane (“Benefit Plans”).


The failure of Lane, without Executive’s consent, to comply with the terms and
conditions of employment as set forth in this Section 2 shall constitute “Good
Reason” for Executive’s termination of his employment with Lane.

    3.    Best Efforts.    Executive agrees during the Employment Period to
devote his best efforts and substantially all of his business time and attention
to the business of Lane, it being agreed that the Executive will have complied
with this obligation if he devotes to the business of Lane his same best efforts
and the same time and attention to the business of Lane that he has devoted to
the business of Lane during the twelve months next preceding the Effective Date.
Executive agrees that he will perform such other executive duties for Lane and
for Lane’s subsidiaries relating to its business as the Board of Directors of
Lane may reasonably direct.

    4.    Term.    Subject to the provisions of Section 4 of this Agreement,
either party shall have the right to terminate the Employment Period at any
time. If Executive’s employment with Lane is terminated by Lane, other than for
Cause or as a result of his death or Disability, or if Executive terminates his
employment with Lane for Good Reason, then Lane will, for a period of one year
after the termination date (or, if shorter, until Executive reaches “Normal
Retirement Age” (as such concept is used in the primary retirement plan in which
Executive is a participant on the Effective Date)), (i) pay to Executive as and
when normally payable his Base Salary as in effect on the date of termination
and an amount equal to the average Annual Bonus received by such Executive for
the past three years prior to termination (or a pro-rated portion of such
average Annual Bonus) and (ii) subject to program eligibility requirements and
continuation of programs by Lane, continue his participation in the Benefit
Plans in which he was participating on the date of termination of employment.

--------------------------------------------------------------------------------

    5.   Non-Competition.    During the period commencing on the Effective Date
and while employed by Lane, and for a period of one year after termination of
employment, Executive shall not, without the prior written consent of Lane,
directly or indirectly, own, control, finance, manage, operate, join or
participate in the ownership, control, financing, management or operation of, or
be connected as an employee, consultant or in any other capacity with, any
business engaged in the manufacture or distribution of residential furniture in
the United States. Nothing in this Section 5 shall, however, restrict Executive
from making investments in other ventures which are not competitive with Lane,
or restrict Executive from owning less than one percent (1%) of the outstanding
securities of companies listed on a national stock exchange or actively traded
in the “over-the-counter” market. In addition, if the Employment Period is
terminated by Lane (other than for Cause) and the Executive elects to forego the
payments called for in Section 4 hereof, the provisions of this Section 5 shall
not apply. Should any of the terms of this Section 5 be found to be
unenforceable because they are over-broad in any respects then they shall be
deemed amended to the extent, and only to the extent, necessary to render them
enforceable. Both parties stipulate that money damages would be inadequate to
compensate for any breaches of the terms of this Section 5, and that such terms
shall be enforceable through appropriate equitable relief, without the necessity
of proving actual damages and to an equitable accounting of all earnings,
profits, and other benefits arising from such violation, which rights shall be
cumulative and in addition to any other rights and remedies to which Lane may be
entitled.

    6.   Confidentiality.    During the Employment Period and at all times
thereafter, Executive shall maintain the confidentiality of, and shall not
disclose to any person (except as his duties as an employee of Lane may require)
any non-public information concerning Lane or its business.

    7.   Miscellaneous.    This Employment Agreement shall be binding upon and
shall inure to the benefit of Executive’s heirs, executors, administrators and
legal representatives, and shall be binding upon and inure to the benefit of
Lane and its successors and assigns. This Agreement shall supersede and stand in
place of any and all other agreements between Executive and Lane regarding
severance pay and/or any and all severance pay benefits pursuant to any plan or
practice of Lane. This Employment Agreement shall take effect as of the day and
year first above set forth, and its validity, interpretation, construction and
performance shall be governed by the laws of the State of Mississippi.

    8.   Indemnification.    In the event that either party hereto is required
to pursue litigation against the other party to enforce his or its rights
hereunder, the prevailing party in any such litigation shall be entitled to
reimbursement of the costs and expenses of such litigation, including attorney’s
fees.

    9.   Waivers.    In consideration of the undertakings of Lane set forth in
this Agreement, Executive hereby irrevocably waives and forever releases any and
all claims and causes of action of any nature whatsoever that Executive has or
may have against Lane or any of its officers, directors, employees or agents
arising out of the negotiation, execution, delivery

--------------------------------------------------------------------------------

or terms of this Agreement, including, without limitation, any claims arising
under the Age Discrimination in Employment Act, 29 U.S.C. §21 et seq., and any
state or local law relating to age discrimination.

    10.   Entire Agreement.    This Agreement contains the entire agreement of
the parties with respect to its subject matter, and no waiver, modification or
change of any of its provisions shall be valid unless in writing and signed by
the party against whom such claimed waiver, modification or change is sought to
be enforced.

        IN WITNESS WHEREOF,   the parties hereto have each executed this
Agreement the date set forth below.


  LANE FURNITURE INDUSTRIES, INC. By:  /s/ Lynn Chipperfield

--------------------------------------------------------------------------------

                              Vice-President Agreed to and Approved: FURNITURE
BRANDS RANDALL C. SPAK INTERNATIONAL, INC. By:  /s/ John T. Foy

--------------------------------------------------------------------------------

By:  /s/ Randall C. Spak

--------------------------------------------------------------------------------

                                President